UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4492


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL DAVID,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00775-RBH-1)


Submitted:   January 31, 2013             Decided:   February 11, 2013


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. Murphy, KOLB & MURPHY, LLC, Sumter, South Carolina,
for Appellant. William N. Nettles, United States Attorney,
William E. Day, II, Assistant United States Attorney, Lanny A.
Breuer, Assistant Attorney General, John D. Buretta, Deputy
Assistant Attorney General, Thomas E. Booth, DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel David was convicted of conspiracy to transport

and   receive     stolen     goods     in     interstate      commerce,       18    U.S.C.

§§ 371,     2314,     2315     (2006),       and       transporting   in      interstate

commerce stolen goods worth more than $5000, 18 U.S.C. § 2314.

The charges related to the theft of corn and soybean seeds,

chemicals,      and   a    trailer      from       a    Southern    States    store    in

Bennettsville, South Carolina, and their transportation to North

Carolina.       David was sentenced to forty-eight months on each

count, to run concurrently.                 He now appeals, claiming that the

admission    of     evidence    of     past       crimes   violated   Fed.     R.   Evid.

404(b).    We affirm.



                                              I

            At trial, one of David’s coconspirators, Willie Robert

Douglas, testified that he and David stole the seeds, chemicals,

and trailer on March 30, 2008, because David had a buyer in

North Carolina for the seeds.                     Douglas was not surprised when

David approached him about the plan because he and David had

previously stolen tractors in South Carolina and taken them to

North     Carolina    for      sale.         The       district    court     interrupted

Douglas’ testimony and gave a limiting instruction concerning

the permissible use of “prior bad acts” testimony.                         Douglas then

identified photographs of the three tractors he and David had

                                              2
stolen.         Douglas testified that he and David stored at least one

of   the    tractors       at    the      residence        of   Howard     Chavis      in     North

Carolina,        then     sold       it   to   North       Carolina       resident       Lynwood

Johnson.

                The bulk of Douglas’ testimony addressed the Southern

States theft.           Douglas testified that he and David drove around

in   David’s         Suburban,       searching       for    a    suitable    place       to    rob.

After selecting the Southern States store, they broke through a

fence      at    the    store,       loaded    the     seed       and     chemicals      on     the

trailer,        and    left,    with      Douglas     driving       a   pickup        truck    that

towed the trailer and David driving his Suburban.                               They drove to

the Chavis residence, where they left the stolen items.                                         The

next day, David and Douglas drove Johnson to the Chavis property

so that Johnson could inspect the seeds, which he agreed to buy.



                                               II

                We     review    the      admission        of    evidence       for    abuse     of

discretion.           United States v. Forrest, 429 F.3d 73, 79 (4th Cir.

2005).

                “Evidence       of    other    crimes,          wrongs,    or    acts    is     not

admissible to prove the character of a person in order to show

action in conformity therewith.”                       Fed. R. Evid. 404(b).                  Such

evidence “may, however, be admissible for other purposes, such

as   proof       of    motive,       opportunity,          intent,      preparation,          plan,

                                                 3
knowledge, identity, or absence of mistake or accident.”                                      Id.

Further, “[t]o be admissible under Rule 404(b), evidence must be

(1) relevant to an issue other than character; (2) necessary;

and (3) reliable.”               United States v. Siegel, 536 F.3d 306, 317

(4th    Cir.    2008)       (internal          quotation     marks     omitted).            “Rule

404(b) is . . . an inclusive rule, admitting all evidence of

other    crimes      or     acts       except    that   which    tends        to    prove    only

criminal disposition.”                  United States v. Young, 248 F.3d 260,

271-72 (4th Cir. 2001) (internal quotation marks omitted).                                    “As

a rule of inclusion, the rule’s list is not exhausting.”                                  United

States    v.     Queen,          132     F.3d    991,    994-95        (4th        Cir.    1997).

“Evidence      sought       to    be    admitted     under      Rule    404(b)       must    also

satisfy [Fed. R. Evid.] 403 . . . ,”                        Siegel, 536 F.3d at 319,

such that its probative value is not substantially outweighed by

its prejudicial value.                 Queen, 132 F.3d at 995.

               We hold that evidence of the three tractor thefts was

properly admitted.               Among other things, the evidence provided

context and background for the conspiracy, as the past dealings

among David, Johnson, and Douglas helped to explain why they

conspired to commit the Southern States robbery.                                    See United

States v. Kennedy, 32 F.3d 876 (4th Cir. 1994) (holding that

Rule    404(b)       does    not       restrict      evidence     of    crimes        that    are

necessary       to    complete           the    story      of    the     charged          crime).

Additionally, in light of an alibi defense raised by David, the

                                                 4
evidence was admissible under Rule 404(b) because it tended to

establish his identity as a conspirator.

               Further, the evidence of the earlier thefts was not

unduly    prejudicial.       The    majority    of    the   testimony      at    trial

concerned the Southern States theft.                Notably, the testimony of

Douglas — the United States’ chief witness — focused not on the

tractor    thefts,    but   instead     on    the    Southern   States     robbery.

Additionally,      the     jury    is   presumed      to    follow   the    judge’s

instructions, see United States v. Chong Lam, 677 F.3d 190, 204

(4th Cir. 2012), and the district court in this case gave an

appropriate limiting instruction concerning the role, if any,

that     the     earlier     offenses     should       play     in   the        jury’s

deliberations.



                                        III

               We therefore affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                         5